Citation Nr: 0902890	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  04-43 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by abdominal aneurism and/or prominent left 
gonadal vein.

2.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected migraine headaches.

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected left wrist disability, including 
carpal tunnel syndrome (CTS) and status post DeQuervain's 
release.

4.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
September 2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that granted entitlement to service connection 
for hypothyroidism, DeQuervain's release of the left wrist, 
anemia, and headaches, with an effective date of October 1, 
2001.  The hypothyroidism was assigned a 10 percent rating 
and the remaining 3 service-connected disabilities were rated 
as noncompensable.  The January 2003 rating decision denied 
entitlement to service connection for abdominal 
aneurysm/prominent left gonadal vein.

During the course of the appeal, the RO issued a rating 
decision in February 2007 that increased the initial 
noncompensable rating for the left wrist disability to 10 
percent, effective from October 1, 2001.  The RO subsequently 
issued another rating decision in June 2008 that increased 
the initial noncompensable rating for the service-connected 
migraine headaches to 30 percent, effective from October 1, 
2001.  As these awards are not a complete grant of benefits, 
the issues remain in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in July 2007.  A transcript of 
her testimony is associated with the claims file.  

The veteran requested to appear for a personal hearing before 
a Veterans Law Judge sitting at the RO; however, she failed 
to report to the hearing that was scheduled for November 
2008. 


FINDINGS OF FACT

1.  The veteran's symptoms of abdominal pain, discomfort, and 
gastrointestinal distress have not been attributed to a 
diagnosed disability.  

2.  The service-connected migraine headaches are productive 
of symptoms that more nearly approximate that of 
characteristic prostrating attacks occurring on an average of 
once per month over the last several months; very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability have never been demonstrated.  

3.  The service-connected left wrist disability, manifested 
by carpal tunnel syndrome (CTS) and status post DeQuervain's 
release is productive of complaints of pain, weakness, and 
numbness of the left hand, with slightly limited motion; 
however, ankylosis of the left wrist has never been 
demonstrated and incomplete paralysis of the median nerve of 
the left wrist is not objectively shown on diagnostic 
testing.

4.  The service-connected hypothyroidism has, since service, 
required continuous medication for control, and the evidence 
is in equipoise as to whether the hypothyroidism has, since 
service, been productive of constipation and/or fatigability; 
however, muscular weakness and mental disturbance as a result 
of hypothyroidism has never been demonstrated.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
disability manifested by abdominal aneurism and/or prominent 
left gonadal vein have not been met.  38 U.S.C.A. §§ 101, 
1101, 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  The criteria for the assignment of an initial rating in 
excess of 30 percent for the service-connected migraine 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.20, 4.27, 
124a, Diagnostic Code 8100 (2008).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected left wrist 
disability, including carpal tunnel syndrome (CTS) and status 
post DeQuervain's release have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic 
Codes 5024, 5215, 8515 (2008).

4.  Resolving all doubt in the veteran's favor, the criteria 
for the assignment of an initial 30 percent rating, but no 
higher, have been met for the service-connected 
hypothyroidism.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7903 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

With regard to the remaining service connection claim, the 
notification did not advise the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection; however, no new disability rating or 
effective date for award of benefits will be assigned as that 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, additional duty to assist letters were 
sent to the veteran after the initial rating decision was 
issued, which did comply with the holding in Dingess.

With regard to the increased rating claims, the veteran is 
challenging the initial evaluations assigned following the 
grant of service connection, and this includes the 30 percent 
rating for headaches and the 10 percent rating for the left 
wrist disability as those ratings were made effective from 
the effective date of service connection.  When service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Moreover, after the veteran appealed the 
initial ratings assigned for the service-connected 
disabilities, additional duty-to-assist letters, a statement 
of the case, and several supplemental statements of the case, 
were sent to the veteran that specifically noted the criteria 
under which the service-connected disabilities are rated, and 
what the evidence must show to warrant an increased rating.  
In response to these notices, the veteran specifically 
indicated, most recently in July 2008, that she had no more 
evidence to submit to support her claims.  

The notices provided to the veteran over the course of the 
appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate her claims.  The veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of her claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


II.  Service Connection

The veteran seeks service connection for a disability 
productive of abdominal aneurysm/prominent left gonadal vein.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110; 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records reveal that in September 1997, 
there was an incidental finding on ultrasound of a 
peripherally calcified mass, which was mobile, in the mid-
abdomen.  An October 1997 abdominal CT scan indicated a 
Hounsfield unit characterization of 30 unites.  The position 
and configuration suggested the possibility of a mesenteric 
artery aneurysm.  The veteran continued to be followed, and 
was referred to a vascular and thoracic surgeon.  In a 
September 1999 letter to the veteran's doctor, the 
vascular/thoracic surgeon reviewed prior and current x-ray 
studies and agreed that there was a calcified area in the 
left hand side [of the abdomen].  However, he was uncertain 
as to whether it was an aneurysm and felt that the veteran 
should continue to be followed.  The surgeon did point out 
that there was no vascularity leading into the area, so there 
was still a question as to what the mass might possibly be.  

A follow-up CT scan in August 2000 noted an impression of 
prominent left gonadal vein, unchanged from previous study in 
July 1999.  

At a VA C&P pre-discharge examination in April 2001, the 
veteran noted concern about the calcified mass in her 
abdomen, which she referred to as an aneurysm of the blood 
vessel in her abdomen.  The examiner noted an abnormal MRI 
finding of a possible aneurysm of a blood vessel in the 
bowels, but indicated that no further evaluation was advised 
at that time.  

Post-service records essentially show that the veteran was 
followed and referred for various imaging studies as a result 
of the abdominal calcification; however, none of the 
veteran's symptoms of abdominal distress or constipation have 
ever been attributed to the abdominal calcification, and no 
final medical diagnosis or etiology has been attached to the 
calcification/mass and/or prominent gonadal vein.  

For example, a May 2002 CT angio of the abdomen was negative 
for evidence of arterial pathology.  The radiologist opined 
that the calcified ring density may represent either a 
calcified hematoma or calcified foreign body (gossypiboma).  
In July 2002, the veteran had at least two pelvic 
ultrasounds.  The second ultrasound showed a decrease in 
prominence of the vessels seen by gray-scale and color 
Doppler imaging as compared with the first ultrasound.  
Although there was no arterialization of venous flow 
evidence, there did appear to be high velocity, low 
resistance arterial flow.  

A March 2004 ultrasound of the aorta was normal, and there 
was no evidence of an abdominal aortic aneurysm.

A transabdominal and endovaginal ultrasound was performed in 
January 2007 in response to the veteran's complaints of 
abnormally heavy bleeding with menses and blood clots.  The 
impression was endometrial stripe of 3.6 mm.  There was a 
mild heterogeneity to the myometrial pattern, which at times, 
could be seen with diffuse processes, such as diffuse 
leiomyomatous change and adenomyosis.  

It is clear based on the medical evidence summarized above, 
that the veteran had a calcified mass in her abdomen from 
1997 until at least through 2002, and it is certainly 
possible that such a mass still exists.  However, a confirmed 
diagnosis remains unestablished, and no medical professional 
has attributed the veteran's abdominal discomfort and 
constipation, or any other symptoms to the mere presence of a 
calcified mass in the veteran's abdomen.  Thus, there is no 
current disability for which service connection may be 
established.  If further testing ultimately results in a 
confirmed diagnosis of a disability related to the abdominal 
calcification and/or the prominent left gonadal vein, the 
veteran is certainly free to file a subsequent claim of 
service connection.  At this point, however, there is no 
diagnosed abdominal or vascular disability to service 
connect.

It is well-established that a symptom such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, unless there is 
a medical nexus linking the veteran's pain to an incident in 
service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  A claim based on "pain alone" fails when 
there is no sufficient factual showing that the pain derived 
from an in-service disease or injury.  Such pain cannot be 
compensable in the absence of proof of an in-service disease 
or injury to which the current pain can be connected by 
medical evidence.  

Disability compensation for veterans derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of current disability and that a 
disability has resulted from a disease or injury that 
occurred in the line of duty.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Continued complaints of pain after service do not suffice to 
establish a medical nexus, where the issue requires medical 
opinion evidence.  Clyburn v West, 12 Vet. App. 296, 301 
(1999).  

Absent evidence of an actual diagnosed disabling condition of 
the abdomen that is medically linked to specific symptoms, 
the veteran's claim of service connection must fail.  It is 
essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  There is no medical evidence 
establishing a current diagnosis of an abdominal aneurysm, 
and none of the veteran's disabling symptoms have been 
associated with the prominent left gonadal vein.  

The preponderance of the evidence is against the claim of 
service connection for abdominal aneurysm and/or prominent 
left gonadal vein; there is no doubt to be resolved; and 
service connection is not warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.  

III.  Increased Ratings

The veteran seeks higher initial ratings for the service-
connected migraine headaches (rated as 30 percent disabling), 
left wrist disability, manifested by carpal tunnel syndrome 
(CTS) and status post DeQuervain's release (rated as 10 
percent disabling) and hypothyroidism (rated as 10 percent 
disabling).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Headaches

When service connection was initially granted for headaches, 
a 10 percent rating was assigned, effective from October 1, 
2001, the effective date of service connection.  During the 
appeal period, the RO increased that rating to 30 percent, 
effective from October 1, 2001.  

Headaches are rated pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 for migraine headaches.  Under that 
code, a 30 percent rating is assigned for migraine headaches 
resulting in characteristic prostrating attacks occurring on 
an average once a month over the last several months.  
Migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating.  38 C.F.R. § 
4.124a.

At no time since service have the veteran's service-connected 
headaches been shown to be productive of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  At VA examinations in 
February 2004, August 2006, and March 2008, the veteran 
described her headaches as pounding and debilitating.  
Blurred vision, nausea and light sensitivity accompanied the 
headaches.  She had prescription medication to alleviate the 
pain.  When her headaches occur she has to stay in bed for a 
day.  The headaches occurred approximately once or twice per 
month, on average.  The diagnosis was consistently that of 
migraine headaches.  

There is no medical evidence of record indicating that the 
veteran suffers from very frequent completely prostrating and 
prolonged attacks productive of severe economic adaptability.  
Although the headaches are fairly frequent, and can 
necessitate a day of rest in bed as well as prescription 
medication for relief, the medical evidence does not show 
that the headaches are completely prostrating in nature, or 
that they cause the veteran to miss a significant time from 
work.  As such, the 30 percent rating currently assigned, 
since the effective date of service connection, is the proper 
rating for the veteran's service-connected headaches.  
Consideration is given to whether staged ratings are 
warranted for the service-connected headaches, as prescribed 
by the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, at no time since service has the service-connected 
disability been more disabling than as currently rated.

Referral for extraschedular consideration is not indicated, 
as factors such as marked interference with employability due 
to, or frequent hospitalizations for, migraine headaches, are 
not shown.  See 38 C.F.R. § 3.321.

The preponderance of the evidence is against the claim for an 
increased rating for the service connected headaches; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Left Wrist CTS/Status Post Dequervain's Release

The veteran's service medical records show that the veteran 
was treated for DeQuervain's release, post operative left 
wrist.  As such, service connection was subsequently 
established for that disability and a noncompensable rating 
was assigned, effective from October 1, 2001.  

During the course of the appeal, the veteran consistently 
complained of left wrist numbness and pain in the left wrist.  
Carpal tunnel syndrome (CTS) has been diagnosed and it 
appears to be productive of similar symptoms associated with 
the service-connected post operative DeQuervain's release.  
To alleviate any confusion, the veteran's left wrist CTS will 
be considered as part of the service-connected disability, 
particularly because the veteran's symptomatology of the left 
wrist has remained consistent since discharge from service 
and it overlaps with the service-connected disability 
symptomatology.  When it is not possible to separate the 
effects of service-connected and non-service-connected 
disabilities, such effects should be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  

The veteran's left wrist disability is currently rated by 
analogy under hyphenated Diagnostic Code 5099-5024.  See 38 
C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5024 is the diagnostic 
code for tenosynovitis, and Diagnostic Code 5099 represents 
miscellaneous orthopedic disabilities.  

Under DC 5024, tenosynovitis is rated on limitation of motion 
of the affected parts, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.

Limitation of wrist motion is rated under Diagnostic Code 
5215, which provides for a 10 percent rating for limitation 
of motion of the wrist where dorsiflexion is less than 15 
degrees or where palmar flexion is limited in line with 
forearm.  A 10 percent rating is the highest rating for 
limitation of the wrist, unless ankylosis is shown.  38 
C.F.R. § 4.71a, Diagnostic Code 5215. 

Degenerative arthritis is rated pursuant to Diagnostic Code 
5003.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows:  with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 
5003.

There is no basis on which to assign a rating greater than 10 
percent for the left wrist disability based on limitation of 
motion or arthritis.  The 10 percent rating currently 
assigned is the highest rating assignable based on limitation 
of motion of the wrist under Diagnostic Code 5215, and there 
with no objective x-ray evidence of arthritis.  X-ray studies 
in March 2004, August 2006, and March 2008 were all negative 
for arthritis of the left wrist.

Consideration is also given to whether a separate rating is 
warranted for any neurological component of the service-
connected left wrist disability.  The veteran has complained 
of numbness along with the pain in the left wrist, and the VA 
examiner in March 2008 noted that the veteran's symptoms of 
decreased hand and wrist strength could be from either the 
DeQuervain's release or the carpal tunnel syndrome.  

Diagnostic Code 8515 governs ratings for carpal tunnel 
syndrome, based on paralysis of the median nerve.  Under 
Diagnostic Code 8515, ratings differ on the level of severity 
and the determination of which limb is involved, the major or 
the minor.  The veteran's left wrist is her minor wrist.  A 
10 percent rating is assigned for mild incomplete paralysis 
of the median nerve.  A 20 percent disability rating is 
warranted for moderate incomplete paralysis of the minor 
hand, and a 40 percent rating is assigned for severe 
incomplete paralysis of the minor hand.  

The medical evidence does not show that the veteran has 
incomplete paralysis of the left wrist.  A November 2007 
private clinic record shows that the veteran had some EMG 
testing of the left wrist in October 2007, the results of 
which confirmed some carpal tunnel, but there was no active 
entrapment and no evidence of an ulnar neuropathy or diffuse 
polyneuropathy.  

A VA examination in March 2008 shows that the veteran can tie 
shoelaces and fasten buttons without difficulty.  On 
examination, the left hand fingertips can approximate the 
proximal transverse crease of the palm.  Neurological 
examination of the upper extremities was normal, as to both 
motor function and sensory function, although there was 
decreased left wrist and hand strength of 4/5 motor.

There is no objective evidence of incomplete paralysis of the 
nerves of the left wrist.  As such, there is no basis on 
which to assign a separate compensable rating for a 
neurologic component of the service-connected left wrist 
disability.  

At no time since service has the service-connected disability 
been more disabling than as currently rated.  Thus, staged 
ratings for the service-connected left wrist disability are 
not indicated.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The preponderance of the evidence is against the claim for an 
increased rating for the service connected left wrist 
disability, including carpal tunnel syndrome (CTS) and status 
post DeQuervain's release; there is no doubt to be resolved; 
and a rating in excess of 10 percent is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Hypothyroidism

The veteran seeks a rating in excess of 10 percent for the 
service-connected hypothyroidism.  

Diagnostic Code 7903 provides for a 10 percent rating for 
hypothyroidism manifested by fatigability, or continuous 
medication required for control of symptoms.  A 30 percent 
disability rating is assigned for hypothyroidism 
characterized by fatigability, constipation, and mental 
sluggishness.  A 60 percent rating is warranted for muscular 
weakness, mental disturbance, and weight gain.  
38 C.F.R. § 4.119, Diagnostic Code 7903.

The veteran has consistently complained of fatigability, 
constipation and mental sluggishness.  To warrant a higher, 
30 percent rating, however, the medical evidence of record 
must show that the fatigability, constipation and/or mental 
sluggishness of which the veteran complains is related to the 
service-connected hypothyroidism, or whether these symptoms 
are attributable to some other cause.  

A March 2004 fee-basis examination for VA reveals that the 
veteran complained of fatigue, thinning hair, weight gain, 
poor memory and occasional intolerance to cold and hot 
weather.  The veteran required continuous medication for 
control.  The examiner noted that the veteran had an abnormal 
thyroid function test, but did not opine as to whether the 
veteran's symptoms of constipation , fatigue and poor memory 
were related to the hypothyroidism.  

In an August 2004 memorandum from the veteran's Air Force 
doctor opined that the veteran's chronic constipation and her 
"word finding difficulties" may be related to her 
hypothyroidism.  

An August 2006 fee-basis examination for VA, the veteran 
reported continued coldness, dry skin, hair loss, poor 
memory, word-finding difficulty, fatigability, constipation 
and sleepiness.  The examiner opined that the veteran's 
constipation, fatigue, and mental sluggishness were more 
likely due to the hypothyroidism.  The opinion was based on 
the fact that these conditions were noted in conjunction with 
treatment for anemia and hypothyroidism in April 2001 and her 
initial manifestations at the time of diagnosis included 
weakness, fatigue, and being constantly cold.  The examiner 
further noted that the veteran's symptoms, including memory 
problems and constipation, were easily explained by her 
hypothyroidism.  

In contrast to the August 2006 opinion, a September 2007 
endocrine consultation report indicates that the veteran's 
hypothyroidism was under appropriate treatment with 
medication, and that the veteran's thyroid dysfunction did 
not explain any of the veteran's symptoms.  The doctor noted 
that the veteran's TSH levels had been consistently normal, 
except for one time when it was slightly suppressed, 
indicating appropriate thyroid replacement therapy.  

Despite the September 2007 examination report, a March 2008 
fee basis examination for VA noted that the veteran appeared 
to be on an insufficient dose of thyroid replacement.  The 
examiner noted a continually high TSH with current 
replacement therapy, and dry skin on her face.  The examiner 
also noted the veteran's continuous complaints of symptoms 
consistent with hypothyroidism.  

There is no evidence of record that suggests an alternate 
etiology for the veteran's constipation, fatigue, and mental 
sluggishness.  

In sum, the evidence for and against an increased rating for 
the service-connected hypothyroidism is in equipoise; that 
is, the evidence demonstrating that the veteran's 
constipation, fatigue and mental sluggishness is related to 
the service-connected hypothyroidism is equally weighted 
against the evidence demonstrating other etiology, albeit no 
other specific etiology has been suggested.  Therefore, 
resolving reasonable doubt in the veteran's favor, the Board 
finds that it is at least as likely as not that the claimed 
constipation, mental sluggishness, and fatigue is linked to 
the veteran's service-connected hypothyroidism and a 30 
percent rating is warranted for the hypothyroidism.  Such an 
evaluation contemplates fatigability and constipation.  The 
record supports findings showing those symptoms.  

However, an evaluation exceeding 30 percent is not warranted.  
An evaluation of 60 percent requires findings of muscular 
weakness, mental disturbance, and weight gain.  Although the 
evidence demonstrates weight gain, the medical record does 
not suggest that the weight gain is solely attributable to 
the hypothyroidism, particularly given that it remains 
questionable as to whether the current dose of thyroid 
replacement therapy is adequate.  Moreover, there are no 
objective findings of muscular weakness or mental disturbance 
associated with the veteran's hypothyroidism.  Accordingly, 
the assignment of a 30 percent evaluation, and no higher, is 
warranted for this disability.


















ORDER

Service connection for a disability manifested by abdominal 
aneurism and/or prominent left gonadal vein is denied.

An initial rating in excess of 30 percent for the service-
connected migraine headaches is denied.

An initial rating in excess of 10 percent for the service-
connected left wrist disability, including carpal tunnel 
syndrome (CTS) and status post DeQuervain's release, is 
denied.

An initial rating of 30 percent, but no higher, for the 
service-connected hypothyroidism is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


